FILED
                            NOT FOR PUBLICATION                             OCT 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-16976

               Plaintiff - Appellee,             D.C. Nos.    5:08-cv-04311-RMW
                                                              5:03-cr-20082-RMW
  v.

ROBERTO AGUILAR-ESCOBEDO,                        MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Roberto Aguilar-Escobedo appeals pro se from the district court’s order

denying his motion under 28 U.S.C. § 2255. We have jurisdiction under 28 U.S.C.

§ 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Aguilar-Escobedo contends that his attorney was ineffective for failing to

present a sentencing entrapment defense at trial. As the district court concluded,

counsel’s representation did not fall below an objective standard of reasonableness.

See Strickland v. Washington, 466 U.S. 668, 687-88 (1984).

      AFFIRMED.




                                          2                                   10-16976